Citation Nr: 0710499	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-39 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bipolar disorder. 

2.  Entitlement to service connection for anxiety disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from February 22, 1996 to 
September 4, 1996 and received an uncharacterized discharge.  

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  

The issue of service connection for anxiety disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent evidence does not demonstrate that the 
veteran's currently diagnosed bipolar disorder is causally 
related to active service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated in service 
and a psychosis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an October 2002 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to her claim.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, this is harmless error because such information was 
later provided in a March 2005 supplemental statement of the 
case.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

It is further noted that all available evidence pertaining to 
the veteran's claim has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records.  In addition, neither the veteran nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate her claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

The veteran essentially contends that she has a bipolar 
disorder related to service.  She asserts that she was 
misdiagnosed in service and actually had bipolar disorder at 
that time.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
However, this presumption is not applicable in this case.  

Service medical records noted assessments of adjustment 
disorder (with anxious and depressed mood) and personality 
disorder (antisocial and histrionic traits) on August 26, 
1996 and August 29, 1996.  

Current treatment records, as well as the December 2004 VA 
examination report, show diagnosis of bipolar disorder.  The 
first diagnosis of bipolar disorder noted in the record was 
June 2001.   

The December 2004 VA examination report outlined the 
veteran's psychiatric history.  After an extensive discussion 
of the veteran's background, the examiner noted a diagnosis 
of bipolar disorder, mixed type.  He remarked that it was 
difficult to assess whether the veteran exhibited symptoms of 
bipolar disorder while in service.  The examiner noted the 
veteran's assertion that her symptoms did not begin until 
after leaving service.  Based on this, the examiner concluded 
that it was less likely that bipolar disorder developed while 
the veteran was in service.  The examiner further opined that 
the veteran's current problems were due to her Axis II 
diagnosis of personality disorder, rather than due to her 
Axis I diagnosis of bipolar disorder.  He also stated that 
borderline personality began back in the veteran's childhood 
and was not incurred as a result of service.  

Based upon the evidence, the Board finds that service 
connection for bipolar disorder is unwarranted.  Again, the 
service medical records are negative for a finding or 
diagnosis of bipolar disorder.  The first indication of such 
a disorder was not until June 2001, five years after service 
discharge.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
medical evidence that current bipolar disorder is related to 
service.  In fact, the December 2004 examiner indicated that 
it was less likely that bipolar disorder developed while the 
veteran was in service.  Therefore, the Board finds that a 
preponderance of the evidence is against a finding that the 
veteran's current bipolar disorder is causally related to 
service.

To the extent that the veteran herself has claimed her 
bipolar disorder is related to active duty, as a lay person, 
she has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's bipolar disorder is related to service.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for bipolar disorder is denied. 


REMAND

The veteran essentially contends that she has an anxiety 
disorder related to service.  She asserts that she was 
misdiagnosed in service and actually had an anxiety disorder 
at that time.  

The Board finds that additional development is needed in 
order to satisfy VA's obligations under the VCAA.  
Specifically, it is noted that VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  See also Robinette v. Brown, 8 Vet. App. 
69, 76 (1995).

Service medical records noted assessments of adjustment 
disorder (with anxious and depressed mood) and personality 
disorder (antisocial and histrionic traits) on August 26, 
1996 and August 29, 1996.  

Current treatment records, including the December 2004 VA 
examination report show diagnosis of anxiety disorder.  While 
the record shows complaints of anxiety dating back to 
November 1997, the first diagnosis of an anxiety disorder was 
not noted until June 2001.  The veteran was afforded an 
examination in December 2004, the report of which noted a 
diagnosis of anxiety disorder and discussed the etiology of 
her bipolar disorder.  However, there was no discussion as to 
the etiology of the diagnosed anxiety disorder.  Moreover, 
while the examiner commented that much of the veteran's 
symptomatology was attributable to a personality disorder 
manifest in childhood, he did not opine whether it was at 
least as likely as not that such personality disorder was 
aggravated due to military service.  For these reasons, 
another examination is warranted in this case.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  Send the claims folder to 
the examiner for review and the examiner 
should indicate that he/she has reviewed 
the claims folder.  All necessary 
special studies or tests should be 
accomplished.   

The examiner should determine whether any 
anxiety disorder found on examination has 
a 50 percent probability or greater of 
being related to the veteran's service.  
The examiner should also state whether it 
is at least as likely as not that the 
veteran's preexisting personality 
disorder underwent a permanent worsening 
as a result of her active service.  All 
opinions must be accompanied by a clear 
rationale consistent with the evidence of 
record. 

2.  Then, after ensuring the veteran's 
file is complete, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


